DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 9, 10, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 2  of U.S. Patent No. 10880628. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17218804
US 10880628
Claim 1
audio device comprising: a main body defining an acoustic enclosure, the main body comprising a slot extending around an external surface thereof, a cap overlying the main body; and a sealing member extending entirely around the external surface of the main body in the slot, the sealing member providing a substantially water resistant seal between the main body and the cap.
Claim 6
The audio device of claim 1, wherein the acoustic enclosure is sealed at a lower end by a transducer, is sealed at a lower portion by a set of passive radiators and is sealed at an upper end by a heat sink.
Claim 7
The audio device of claim 6, further comprising at least one microphone mounted in the main body above the heat sink, wherein the sealing member acoustically isolates the at least one microphone from the transducer and the set of passive radiators.
Claim 9
The audio device of claim 8, further comprising an electronics compartment over the acoustic enclosure in the main body.
Claim 9
An audio device comprising: a main body defining: an acoustic enclosure, and an electronics compartment over the acoustic enclosure, wherein the main body comprises a slot extending around an external surface thereof; a sealing member extending entirely around the external surface of the main body in the slot; a control module in the electronics compartment; a set of passive radiators sealing a lower portion of the acoustic enclosure; a heat sink sealing an upper end of the acoustic enclosure; at least one microphone mounted proximate the electronics compartment above the heat sink; and a transducer sealing a lower end of the acoustic enclosure, wherein the sealing member acoustically isolates the at least one microphone from the transducer and the set of passive radiators.
Claim 11
The audio device of claim 9, wherein the sealing member provides a substantially water resistant seal between the main body and the cap.



All the limitations of claims 1, 6, 7, 9 are obviously covered by claims 9 and 11 of US 10880628
Claim 10 of the current application follows the same pattern of obviousness with claim 2 of US10880628
Claim 19, 20 of the current application follows the same pattern of obviousness with claim 9 and 11 of US10880628. Obviously the seal contacts the inner surface of the cap to establish water resistance in the disclosure of claim 11.
Allowable Subject Matter
Claims 6-10, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose a heat sink at one end and passive radiators and transducer on the end of the sealing mechanism.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 11, 14-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
 Teng (20140294216).
	Regarding claim 1, 4, 14, Teng discloses an audio device comprising: a main body (Fig 1, Housing 3000) defining an acoustic enclosure, the main body comprising a slot (Fig 1 and 2, slot defined between the housing 3000, base seat 1000 and cover 3100 which is external to the base seat 1000) extending around an external surface thereof, a cap overlying the main body (Fig 2, cover 3100); and a sealing member (Fig 1 Rubber pad 2050 having a thickness inherently in the axial direction of the housing) extending entirely and circumferentially around the external surface of the main body in the slot, the sealing member providing a substantially water resistant seal between the main body and the cap (Paragraph 0008 discloses “A characteristic of the present invention is to provide a second rubber pad 2050 is provided between the vibration board 2100 and the top cover 3100, wherein the second rubber pad 2050 has a convex rim 2055 to engage with the vibration board 2100. After connection, the second rubber pad 2050 will be capable of sealing the gap between the housing 3000 and the top cover 3100 that prevents from water leaking into the speaker. Moreover, the screw 2900 penetrates the second rubber pad 2050 and then connects to the nut 2910 that can thus increase effect of waterproof because of elastic character of the second rubber pad 2050.”).
Regarding claim 5, Teng discloses the limitations of claim 1. Teng further discloses that the sealing member comprises an O-ring sized to fill the slot (Fig 1, vibration board 2100).
Regarding claim 11, Teng discloses the limitations of claim 1. Teng further discloses that the sealing member aligns the cap with the main body (Figs 1 and 2, the rubber pad fill the gap between the two parts and align them on top of each other).
Regarding claim 15, Teng discloses the limitations of claim 1. Teng further discloses that the sealing member contacts the inner surface of the cap (Figs 1 and 2 the pad 2050 contats the inner surface of cover or cap 3100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 12, 13, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng (20140294216).
Regarding claims 2-3, Teng discloses the limitations of claim 1. Teng further discloses a tight connection between the housing and the cap via screws (Fig 2, Screw 2900) which obviously puts pressure, load, via the cap and the housing onto the rubber pads.
However, Teng does not specifically disclose a snap connection between the housing and the cap.
Examiner takes official notice that snap fitting and connection mechanism between parts of audio device housings are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art to make such connection between the housing and the cap member of Teng. The motivation for this would have been same predictable outcome of providing a connection between the two members to provide a sealed connection.
Regarding claim 12, Teng discloses the limitations of claim 1. Teng further discloses a water resistant system as explained above.
However, Teng does not specifically disclose an IPX7 rating for the device.
Trial and error in utilizing various components with different size, thickness, material etc. in designing an audio system with specific desired properties for specific applications are well known and obvious to an ordinary skilled in the art and utilizing multiple rubber pads or screws or materials for the housing to establish certain level of water resistivity for a certain duration of time such as variables defined for IPX7 rating would be an obvious matter of choice if the application for the device of Teng needed to be modified for specific applications.
Regarding claim 13, Teng discloses the limitations of claim 1. Teng further discloses that sealing member is made of rubber and elastic material.
Although not specifically disclosed by Teng, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention that the elasticity of rubber would protect the connection between housing and the cap against impact.

Regarding claim 16, Teng discloses an audio device comprising: a main body (Fig 1, Housing 3000) defining an acoustic enclosure, the main body comprising a slot (Fig 1 and 2, slot defined between the housing 3000, base seat 1000 and cover 3100 which is external to the base seat 1000) extending around an external surface thereof, a cap overlying the main body (Fig 2, cover 3100); and a sealing member (Fig 1 Rubber pad 2050 having a thickness inherently in the axial direction of the housing) extending entirely and circumferentially around the external surface of the main body in the slot, the sealing member providing a substantially water resistant seal between the main body and the cap (Paragraph 0008 discloses “A characteristic of the present invention is to provide a second rubber pad 2050 is provided between the vibration board 2100 and the top cover 3100, wherein the second rubber pad 2050 has a convex rim 2055 to engage with the vibration board 2100. After connection, the second rubber pad 2050 will be capable of sealing the gap between the housing 3000 and the top cover 3100 that prevents from water leaking into the speaker. Moreover, the screw 2900 penetrates the second rubber pad 2050 and then connects to the nut 2910 that can thus increase effect of waterproof because of elastic character of the second rubber pad 2050.”). Teng further discloses that the sealing member aligns the cap with the main body (Figs 1 and 2, the rubber pad fill the gap between the two parts and align them on top of each other). Teng further discloses that sealing member is made of rubber and elastic material.
Although not specifically disclosed by Teng, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention that the elasticity of rubber would protect the connection between housing and the cap against impact.

Regarding claim 17, Teng discloses the limitations of claim 16. Teng further discloses that the sealing member comprises an O-ring sized to fill the slot (Fig 1, vibration board 2100). Teng further discloses a tight connection between the housing and the cap via screws (Fig 2, Screw 2900) which obviously puts pressure, load, via the cap and the housing onto the rubber pads.
However, Teng does not specifically disclose a snap connection between the housing and the cap.
Examiner takes official notice that snap fitting and connection mechanism between parts of audio device housings are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art to make such connection between the housing and the cap member of Teng. The motivation for this would have been same predictable outcome of providing a connection between the two members to provide a sealed connection.

Regarding claim 19, Teng discloses an audio device comprising: a main body (Fig 1, Housing 3000) defining an acoustic enclosure, the main body comprising a slot (Fig 1 and 2, slot defined between the housing 3000, base seat 1000 and cover 3100 which is external to the base seat 1000) extending around an external surface thereof, a cap overlying the main body (Fig 2, cover 3100); and a sealing member (Fig 1 Rubber pad 2050 having a thickness inherently in the axial direction of the housing) extending entirely and circumferentially around the external surface of the main body in the slot, the sealing member providing a substantially water resistant seal between the main body and the cap (Paragraph 0008 discloses “A characteristic of the present invention is to provide a second rubber pad 2050 is provided between the vibration board 2100 and the top cover 3100, wherein the second rubber pad 2050 has a convex rim 2055 to engage with the vibration board 2100. After connection, the second rubber pad 2050 will be capable of sealing the gap between the housing 3000 and the top cover 3100 that prevents from water leaking into the speaker. Moreover, the screw 2900 penetrates the second rubber pad 2050 and then connects to the nut 2910 that can thus increase effect of waterproof because of elastic character of the second rubber pad 2050.”). Teng further discloses that the sealing member contacts the inner surface of the cap (Figs 1 and 2 the pad 2050 contats the inner surface of cover or cap 3100).
However, Teng does not specifically disclose an electronics compartment over the acoustic enclosure. 
Examiner takes official notice that various electronic components such analyzers, processors, microphones etc. are well known and widely used in audio devices with speakers to capture or process sound and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize such components for the device of Teng. The motivation for this would have been process sound to achieve desired level of output quality or gain for the device on Teng. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652